Citation Nr: 0923052	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  96-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia, to include as 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In an August 2005 decision, the Board (in part) denied the 
Veteran's claims for service connection for hypertension and 
GERD, to include as secondary to service connected PTSD.  The 
Veteran appealed to the United States Court of Appeals for 
Veteran's Claims (Court).  In response to a January 2007 
Joint Motion, the Court issued a January 2007 Order that 
vacated the Board's August 2005 decision and remanded the 
claims back to the Board.  In turn, in July 2007, the Board 
remanded the case to the RO for further development. 

The Board notes here that the August 2005 Board decision also 
remanded the issue of entitlement to an increased rating for 
service-connected hearing loss for further development.  It 
appears that the RO is continuing to develop that issue in 
accordance with the Board's remand and the hearing loss issue 
has not yet been returned to the Board for appellate review.  
The directions of the Board set forth in the August 2005 
remand of the hearing loss issue remain in effect since they 
were not disturbed by the Court's vacate of the August 2005 
denial of the hypertension and GERD/hiatal hernia claims.  
The RO should return the increased rating for hearing loss 
issue to the Board after compliance with the August 2005 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the January 2007 Joint Motion, in its July 
2007 remand, the Board directed the RO to afford the Veteran 
an appropriate VA examination with respect to the issues on 
appeal.  The Board observes that a VA examination was done in 
September 2007.  However, in its May 2009 Informal Hearing 
Presentation, the Veteran's representative argued that the 
September 2007 examination was inadequate and failed to 
comply with the Board's remand.  After reviewing the 
examination report, the Board must agree.  Specifically, the 
Board directed that the examiner should address the medical 
studies submitted by the Veteran regarding a possible 
relationship between PTSD and the disabilities at issue.  
While the examiner noted reviewing the claims file, he did 
not address the medical studies in his opinion.  
Significantly, the examiner also did not provide a detailed 
rational for his opinion.  It is the factually accurate, 
fully articulated, sound reasoning that supports a conclusion 
that contributes probative value to a medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008) (the 
articulated reasoning enables the Board to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion).  Thus, a 
medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in 
the record.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  
Thus, in order to comply with the Board's July 2007 remand 
and the January 2007 Court Order, the Veteran must be 
afforded an adequate VA examination.  See Stegall v. West, 11 
Vet.App. 268 (1998).

The Board observes that in support of his claim, in December 
2007, the Veteran submitted VA treatment records from January 
2006 to December 2007.  However, prior to this submission, 
the most recent VA treatment records associated with the 
claims file were up to July 2004.  Thus, there is a 
significant gap in the VA medical records.  As VA medical 
records are constructively of record and must be obtained, 
the RO should obtain VA treatment records from July 2004 to 
January 2006 and from December 2007 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   
 
Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case for other matters, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

While the Board regrets further delaying appellate review, 
the case must be REMANDED for the following actions:

1.	The RO should send the Veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from July 2004 to January 2006 and from 
December 2007 to the present. 

3.  The Veteran should be afforded 
appropriate VA examination(s) for the 
purpose of determining the nature and 
etiology of his claimed hypertension, 
GERD and hiatal hernia.  The claims file 
must be made available to the examiner(s) 
for review in connection with the 
examination(s). The examiner(s) should 
also review the medical studies submitted 
by the appellant.

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the Veteran; the 
medical studies submitted by the Veteran; 
the clinical evaluation; and any tests 
that are deemed necessary, the 
appropriate examiner(s) should be asked 
to respond to the following:

 a)  is it at least as likely as not (a 
50 percent or more likelihood) that the 
Veteran's hypertension was caused by the 
Veteran's service-connected PTSD?

 b)  is it at least as likely as not (a 
50 percent or more likelihood) that the 
Veteran's hypertension has been 
aggravated by the Veteran's service-
connected PTSD?

 c)  is it at least as likely as not (a 
50 percent or more likelihood) that the 
Veteran's GERD/hiatal hernia was caused 
by the Veteran's service-connected PTSD?

 d) is it at least as likely as not (a 50 
percent or more likelihood) that the 
Veteran's GERD/hiatal hernia has been 
aggravated by the Veteran's service-
connected PTSD?

e) is it at least as likely as not (a 50 
percent or more likelihood) that the 
Veteran's hypertension is causally 
related to any incident of service?

 f) is it at least as likely as not (a 50 
percent or more likelihood) that the 
Veteran's GERD/hiatal hernia is causally 
related to any incident of service?

The response of the examiner(s) should 
address the medical studies submitted by 
the Veteran regarding a possible 
relationship between PTSD and the 
disabilities at issue.  Moreover, a 
detailed rational should be provided for 
all opinions given.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the Veteran's claims 
with consideration of all evidence in the 
claims file.  The RO should consider 
direct service connection and secondary 
service connection (including by 
aggravation).  Unless service connection 
is granted as to both issues, the RO 
should issue a supplemental statement of 
the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


